Citation Nr: 1210019	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress (PTSD) disorder with major depression.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to December 1945 and from August 1946 to January 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).   38 U.S.C.A. § 7107(a)(2) (West 2002).

In an April 2011 Board decision, the Board denied entitlement to a rating in excess of 50 percent for PTSD and remanded the Veteran's claim for entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  In November 2011, pursuant to a Joint Motion by the parties, the Court remanded the portion of the Board's decision that denied entitlement to a rating in excess of 50 percent for posttraumatic stress disorder with major depression for action consistent with the Joint Motion.  


FINDINGS OF FACT

1. PTSD is manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, including work or worklike setting and inability to establish and maintain effective relationships. 

2. Service connection is in effect for PTSD, rated as 70 percent disabling. 

3. The veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met throughout the appeal period. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155 , 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102  , 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a September 2006 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claims for an increased rating and entitlement to a TDIU.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has had several VA examinations.  

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claims

A.  Increased rating for PTSD

The Veteran seeks a rating in excess of 50 percent for service-connected PTSD. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7  (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the current level of impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1 (2011).

In this case, the RO has evaluated the veteran's PTSD as 50 percent disabling pursuant to Diagnostic Code (DC) 9411, which is governed by the General Rating Formula for Mental Disorders.

Under the rating criteria, a 50 percent evaluation is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2011).

The GAF scale provides that a score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.  A score from 41 to 50 reflects serious impairment in social and occupation functioning including an inability to keep a job.  A score from 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupation or school functioning.  A score of 61 to 70 is provided when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 71 to 80 reflects symptoms that are transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational or school functioning.

The Veteran had a VA examination in October 2006.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported that he served in the Army from 1942 to December 1945.  He received a dishonorable discharge.  He enlisted in the Navy in 1946 and was in the Navy until 1951.  The Veteran was a fireman in the Navy.  The Veteran stated that he had many jobs in the Navy.  He was in the infantry and used all the weapons.

With respect to past psychiatric history, the examination report noted that the Veteran was psychiatrically hospitalized in 1950 or 1951.  The Veteran reported that he was given a lot of medication for pain.  He had outpatient mental health treatment from 1980 until about one and a half years prior.  The Veteran had had two suicide attempts.  

On mental status examination, it was noted that the Veteran was well-developed and well-nourished.  He was alert and cooperative.  He was clean and neat, not dirty or disheveled.  He was pleasant and relaxed.  He did not have any bizarre posturing, gait or mannerisms.  The Veteran described his mood as lousy.  He appeared depressed, and his affect was constricted.  He denied suicidal or homicidal ideation or intent.  There was retardation of speech.  Speech was fluent without pressure.  

There were no loose associations or tangentiality.  There was circumstantiality of speech.  The Veteran denied having hallucinations, delusions, scheniderian symptoms or other psychotic symptoms.  There was no psychomotor retardation or psychomotor excitability.  He was oriented to person, place and purpose.  

Recent and remote memory were intact.  The Veteran remembered three of three objects at three and five minutes.  He named five of the last five presidents.  His immediate recall was impaired.  He could only repeat three numbers forward and two numbers backward.  Judgment and insight were fair.  

The examiner diagnosed major depressive disorder and assigned a GAF score of 59.  
With regard to objective findings, it was noted that the Veteran appeared depressed, and his affect was constricted.  The Veteran had retardation of speech and circumstantiality of speech.  He gave the incorrect date and had impaired immediate recall.  The examiner noted that the Veteran is capable of managing his benefit payments in his own best interest.  He did not appear to have impairment in understanding simple and complex instructions, but it was noted that he may have impairment performing complex instructions secondary to memory problems.  

A VA psychiatry progress note dated in October 2007 reflects that the Veteran described a significantly depressed mood.   His symptoms included recent crying spells, feelings of hopelessness and helplessness, anhedonia and preoccupation with death and dying.  The Veteran denied active suicidal ideation.  

On mental status examination, the Veteran was alert and oriented times three.  His mood was depressed and somewhat anxious.  Affect was generally appropriate to mood, occasionally tearful.  There were no psychotic symptoms.  The Veteran denied suicidal ideation and homicidal ideation currently.  Insight and judgment were fair.  

Assessment was depressive disorder, not otherwise specified.  It was noted that the Veteran was historically diagnosed and service-connected for anxiety, but symptoms had consistently been a combination of depressive and anxiety symptoms over the years.  It was noted that the underlying diagnosis may be PTSD as noted previously.  It was noted that the Veteran had severe stressors over the past couple of  years.  The Veteran was currently more depressed and functioning at a lower level than previously.  A GAF of 45 was assigned.  

The Veteran had a VA examination in October 2008.  The VA examiner noted that the claims file was reviewed.  With respect to past psychiatric history, it was noted that the Veteran was psychiatrically hospitalized one time at the end of 1949 or the beginning of 1950.  He said he was hospitalized for over a month.  The Veteran had had outpatient mental health treatment off and on since 1980.  He reported that he goes two to three times a year.  The Veteran denied suicide attempts.

On mental status examination, the Veteran was alert and cooperative and appeared his age.  He was of average grooming and hygiene.  He was clean and neat.  He was pleasant and relaxed.  He did not have any bizarre posturing, gait or mannerisms.  

The Veteran described his mood as "nasty."  He did not appear depressed or anxious.  He denied suicidal or homicidal ideation or intent.  Speech was fluent and without pressure or retardation.  There were no loose associations, tangentiality, or circumstantiality.  The Veteran denied having hallucinations, delusions, schneiderian symptoms or other psychotic symptoms.  

With regard to intellectual functioning, the examiner indicated that there was no psychomotor retardation or psychomotor excitability, and the Veteran was oriented to time, place and purpose.  Recent memory at first was impaired, but this was corrected.  The Veteran could remember two of three objects at three minutes, but was able to recall three of three objects at five minutes.  Remote memory was intact.  He named five of the last six presidents.  His immediate recall was impaired.  He could only repeat four numbers forward.  He was able to repeat three numbers backward.  The examiner indicated that intellect appeared average.  Judgment and insight were fair.  The examiner diagnosed major depressive disorder and assigned a GAF score of 56.  

The Veteran had a VA examination in June 2011.  The examination report indicates that the Veteran's speech was unremarkable.  His attitude was cooperative and friendly.  Affect was appropriate.  Mood was anxious, hopeless, depressed and dysphoric.  He was oriented to time, place and person.  Thought process and thought content were unremarkable.  With regard to judgment, it was noted that the Veteran understands the outcome of his behavior.  His intelligence was average.  With respect to insight, it was noted that the Veteran understands that he has a problem.  The Veteran reported that he sleeps eight to nine hours per night.  

The Veteran denied hallucinations.  There was no inappropriate behavior, no obsessive or ritualistic behavior.  The Veteran denied panic attacks and denied homicidal thoughts.  The Veteran reported suicidal thoughts but denied any plan to harm himself.  His impulse control was good.  There were no episodes of violence.  The examiner noted that the Veteran did not have the ability to maintain minimum personal hygiene.  The Veteran's remote, recent and immediate memory were all mildly impaired.  The VA examiner indicated that the Veteran is not able to manage his financial affairs.  The Veteran's wife manages his money.  The examiner assigned a GAF score of 50.  The examiner commented that the Veteran has severe impairment occupationally and interpersonally.  

The examiner commented that the Veteran has not worked full time since 1977.  He was noted to be irritable, had difficulty getting along with people and did not take criticism well.  The examiner opined that there is total social and occupational impairment due to PTSD signs and symptoms.  The examiner further noted that the Veteran is 85 years old, is hard of hearing, had difficulty ambulating and needed assistance with all activities of daily living.  He had not worked since 2003.  

The evidence establishes that the Veteran's PTSD is productive symptoms such as deficiencies in mood, irritability and depression.  The Veteran has appropriate affect and fair insight and judgment.  Records show that several VA examiners have assigned GAF scores in the range between 41 and 50, which are indicative of serious impairment.  The most recent VA examination in 2011 indicated that the Veteran has severe impairment occupationally and interpersonally.  The VA examination also indicated that there is total occupational impairment.  Based upon these findings, the Board finds that a 70 percent rating is warranted.  The Board finds that the criteria for a 100 percent rating are not met, as the evidence does not show such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

B.  TDIU

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...." 

In determining eligibility for TDIU, the Board must consider and discuss the relevance of the claimant's educational level, prior vocational training and work experience.  See VanMeter v. Brown, 4 Vet. App. 477, 479-80 (1993); Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992).

The Veteran meets the percentage requirements of § 4.16, as his service-connected PTSD is rated as 70 percent disabling.  In order to prevail in a TDIU claim, the record must also show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability. 

In a September 2007 statement, a VA physician indicated that the Veteran is considered to be permanently and totally disabled and his condition is considered to be stationary.  

A 2009 VA examination for PTSD indicated that the Veteran has serious impairment but did not specifically address whether PTSD impacts the Veteran's ability to perform a substantially gainful occupation.  

In June 2011, the Veteran had a VA examination for PTSD.  The examiner addressed the link between the Veteran's PTSD symptoms and his functional impairments.  The examiner noted that the Veteran has not worked full-time since 1977.  The examiner stated that the Veteran is irritable, has difficulty getting along with people and does not take criticism well.  The examiner opined that the Veteran has total social and occupational impairment due to his PTSD.  The Board finds that this medical opinion is sufficient to establish that the Veteran's PTSD precludes him from securing gainful employment.  The Board therefore concludes that entitlement to a TDIU is warranted.  

C. Extraschedular considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 
In this case, the Board has determined that the Veteran is unemployable due to PTSD and has awarded a TDIU.  The award of TDIU is effective from July 11, 2006, the date of receipt of the claims for TDIU and an increased rating for PTSD.  While the Veteran has marked interference with employment, such has already been appropriately recognized and the application of the regular schedular standards for evaluating his disabilities is not rendered impracticable.  The effect of the Veteran's service-connected disabilities on his employment is adequately contemplated by the assigned TDIU.  Therefore, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


